El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
El 27 de enero de 1940 se presentaron tres denuncias en la Corte Municipal del Distrito Judicial Municipal de San-turce, Sección Segunda, por el policía insular Primitivo Cancel contra el acusado apelante Martín Cruz Carrillo.
Por la primera se le imputó que en enero 26, 1940, a las; seis boras y quince minutos de la tarde, en la calle Nueva Palma, de Tras Talleres, Santurce, ilegal, voluntaria y mali-ciosamente y con la intención criminal de causar grave daño-corporal a un semejante, acometió y agredió violentamente-haciéndole un disparo de pistola a Guillermo de la Paz Santos, ocasionándole una herida en una pierna.
*34Por la segunda que en los mismos sitio, día y hora portaba sobre su persona para fines de ofensa y defensa una pistola de marca y calibre desconocidos.
Y por la tercera que en los exactos sitio, día y hora, ile-gal, voluntaria y maliciosamente y con la intención criminal de causar grave daño corporal a un semejante, acometió y agredió violentamente haciéndole un disparo de pistola a Juana Iíomán Pagán hiriéndola en su pierna izquierda.
Las causas fueron en apelación a la corte del distrito y en mayo 1, 1940, se le leyeron las denuncias al acusado y éste alegó su inocencia, se practicó la prueba y la corte lo declaró culpable en las tres, imponiéndole seis meses de cár-cel en la primera, dos en la segunda y un año en la tercera. .El acusado apeló para ante esta Corte Suprema, elevándose .una sola transcripción y celebrándose la vista de los recursos • conjuntamente el quince de enero último.
Se alega por el apelante que la evidencia aportada por el Pueblo no es suficiente para basar las sentencias apeladas. Procederemos a resumirla y a examinarla.
El primer testigo que declaró fué Guillermo de la Paz Santos. Dijo que vió al acusado en enero 26 del cuarenta; que el declarante iba por la calle Nueva Palma de Tras Ta-lleres, Santurce, y se enfrentó con un grupo como de veinte y cinco personas y al pasar sintió una voz del pueblo que dijo: “Oiga”, miró para atrás y vió al acusado que iba con un puñal. Corrió, oyó una detonación y se sintió herido de bala. No vió a nadie con arma de fuego. No sabe quien lo hirió.
A la siguiente pregunta del fiscal: “¿Qué hacía este acu-sado allí, además de tener el puñal en la mano?”, contestó: “No lo vi hacer más nada. Yo lo vi corriendo por la calle y que iba a una distancia de 15 ó 20 piés; iba como un toro, un loco y yo traté de cruzar la otra esquina. ’ ’
Insistentemente le preguntó el fiscal si lo que declaraba era lo mismo que dijo en la corte municipal y el testigo sos-*35tuvo que era lo mismo, e interrogado si también era lo mismo que dijo al policía, contestó: “Yo no bablé con el policía.”
Llamada Juana E-omán dijo que vió al acusado por vez primera “el día de los Lechos”, que narra como sigue:
“yo estaba en una esquina vendiendo chinas y este joven salió (parece que estaba ido del sentido, porque no estaba en su juicio normal) y salió corriendo y llegó a la parte que estábamos donde había mucha gente y él iba como con una lima haciendo así, y yo entonces me arrinconé en la parte de la acera y entonces él como estaba como ido trató como de cogerme a mí y yo esmandé a correr, y cuando esmandé a correr me sentí herida de un tiro en esta pierna.”
No sabe quién disparó. Lo que tenía el acusado en la mano era una lima.
Preguntada también insistentemente por el fiscal si lo que declaraba era lo mismo que declaró en la corte municipal, contestó que era lo mismo.
Marcelo Vázquez fué el tercer testigo de cargo. Es inspector de sanidad. Conoce al acusado. Dijo:
“El día a que se refieren los hechos estaba yo en casa peinándome frente al tocador cuando sentí una detonación, y al sentir la deto-nación sentí gritos y miré hacia el balcón. La casa mía . . . ésta es la esqu’na y aquí está una casa en esa esquina y la otra vivo yo. Cuando sentí la primera detonación que sentí gritos salí al balcón y miré a la esquina y vi a este joven (el acusado) con una pistola pequeña negra en la mano, que la tenía en esta forma, y entonces miraba hacia mí y disparaba, y entonces sentí una gritería de la gente y vi la gente corriendo, y bajé la escalera derecho abajo y salí a la calle, y cuando salí que llegué a la esquina este joven (el acusado) trató de correr por la calle Nueva Palma hacia arriba, y él me llevaba como 50 metros de ventaja cuando yo llegué a la esquina, y en eso venía el policía Primitivo Cancel, venía de la calle Nueva Palma abajo en dirección para allá; ahí nos tropezamos y'él me preguntó: ¿qué pasa? ‘Martín .Cruz que ha disparado unos tiros y ha herido una gente’, y dice: ‘ayúdame a cogerlo’ y emba-lamos, y cuando seguimos detrás de él él siguió corriendo alante y cuando llegamos a la esquina de la calle Nueva Palma y la calle San Juan, Cancel se quedó más atrás y yo seguí alante y cuando *36llegamos a la esquina se paró y cuando se paró sacó del seno como ana lima aguzada en la punta y cuando yo vi que se paró de frente con eso yo saqué el revólver y le dije: 'suelta esa lima’, y entonces embaló a correr por la calle San Juan y al llegar a la calle Valencia el policía Cancel llegó al lado y Cancel sacó el revólver y dijo: ‘párate o te disparo’, y no se paró sino que siguió corriendo y Cancel le disparó un tiro hacia los pies con tan mala suerte que la bala dió en el bumper de un carro, y él se cayó y creía que lo había herido, pero se levantó y embaló a correr y cogió por la calle Valencia para la Zona, y entonces el policía Cancel disparó al aire y lo seguí yo y al terminar la calle Valencia lo pude cogér y tenía todavía el limatón en la mano y le dije: ‘Suelta el limatón y date preso que vas a salir mejor, porque de otra manera el policía te va a agolpear’, y entonces le agarré la mano con el revólver, pero ahí llegó el policía Cancel y lo arrestó. — P.—¿Y la pistola? — R.—La pistola se desapareció, porque cuando salí a la esquina la pistola se había desaparecido de la mano.”
Dice que no vió a Juana Román en el momento que la hi-rieron. Tampoco a Santos. Fue repreguntado ampliamente por el abogado del acusado, terminando el contrainterrogato-rio, así:
“P. — ¿Cuando Ud. llegó allí él tenía la lima? — R.—Tenía la lima. — P.—¿Se defendía eon la lima? — R.—Sí, señor. — P.—¿No se defendía con la pistola? — R.—En ese momento no la tenía.”
Llamada Sixta Figueroa, hija de Juana Román, manifestó que nada sabía, y el fiscal dijo: ‘ ‘ Ese es mi caso. ’ ’ La defensa se dirigió a la corte en los siguiente términos:
‘ ‘ En lo que respecta a los dos delitos de acometimiento y agresión grave, vamos a presentar una moción de nonsuit por entender que no ha habido prueba directa en estos casos que conecte al acusado con el delito que se le imputa. En lo que respecta al delito de portar armas, habiendo un solo testigo vamos a presentar prueba. En lo que respecta al acometimiento y agresión grave entendemos que no hay absolutamente ninguna prueba.”
Se opuso el fiscal y 1a. corte' desestimó la moción. El acu-sado declaró:
*37“Lo que sucedió es que el caballero Eleuterio Aquino y yo tuvimos un disgusto cuando era barbero, y al tener el disgusto él me hizo aguaje de tirarme una patada y yo portaba una Gem y le tiré y lo corté y Ramón Quiteño haló por una pistola y me hizo varios disparos, y en el grupo de personas que había salieron heridos, y yo cogí para arriba y en eso vino Marcelo Vázquez y Primitivo Cancel y me cayeron encima, él me dió con un revólver a mí y yo estuve recluido en la cárcel. Después al verme herido me llevaron al hospital. ’ ’
A preguntas de su abogado contestó que Ramón Quiteño es muy amigo del inspector de sanidad Vázquez.
Otra testigo, Cristina Colón, declaró que lo único que puede decir os que al pasar el acusado le tiró con una lima, y que no le vió pistola alguna.
Tal fue en resumen la prueba practicada. La pistola no fue ocupada. El denunciante Cancel no declaró en el juicio. Ningún antecedente existe entre las personas heridas y el acu-sado. No hubo disgusto alguno entre ellos y lo que dicen que el acusado portaba era uno un puñal y otro una lima. El único testigo que asegura que el acusado portaba la pis-tola y disparaba es el inspector Vázquez quien, revólver en mano, lo persiguió. También llevaba revólver y disparó al perseguirlo el policía denunciante. El acusado explica el ori-gen del suceso de modo concreto y verosímil. Los demás tes-tigos inclusos los del fiscal con excepción de Vázquez presen-tan al acusado como un loco acometiendo a diestro y siniestro pero con una lima, no con una pistola, y el propio Vázquez habla al fin del limatón.
¿Es esa evidencia suficiente para condenar? Si se cree la declaración de Vázquez, existe prueba directa de la porta-ción del arma por el acusado e indirecta de que hiriera con ella a Santos y a Juana Román, pudiendo sin embargo lle-varnos a conclusión distinta, a saber, que las heridas fueron causadas por el propio policía, o por el agresor del acusado, si se cree su testimonio, o quizás por Vázquez.
Había allí muchas personas que pudieron observar direc-tamente lo ocurrido. No se llevaron como testigos. Cancel *38no declaró. El arma no fné presentada en evidencia, ni ocu-pada y annqne hemos dicho en varias ocasiones qne ello no es absolutamente necesario en casos de esta naturaleza, su ocupación inmediata por Vázquez o Cancel hubiera sido de gran peso. Quizás el factor decisivo.
Siendo más bien que clara, confusa la declaración de Váz-quez, no estando sostenida por los propios testigos de cargo que desde antes de ser heridos vieron al acusado con arma blanca y no de fuego y habiéndose hecho otros disparos que pudieron ocasionar las heridas, creemos que surge una duda razonable y fundada sobre la culpabilidad del acusado que debe resolverse en su favor.

En tal virtud procede declarar con lugar los recursos in-terpuestos y revocar las sentencias apeladas, absolviéndose al acusado en las tres causas y decretándose su inmediata liber-tad ya gue según el récord se halla preso en la cárcel de dis-trito de San Juan.